         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 1 of 15



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 JOSEPH MODESKI, et al.

        Plaintiffs,

 Individually and on Behalf of All Similarly      Civil Action No. 1:18-cv-12383-FDS
 Situated Employees

 v.

 SUMMIT RETAIL SOLUTIONS, INC.

        Defendant.


                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                 MOTION TO DISMISS COLLECTIVE ACTION COMPLAINT

       Defendant Summit Retail Solutions, Inc. (“Summit” or the “Company”) submits this

Memorandum of Law in support of its Motion to Dismiss all claims asserted by Plaintiffs Joseph

Modeski, Giovanni Zammito, and Nathan Damboise (“Plaintiffs”). Summit asks this Court,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss the Collective

Action Complaint (Dkt. 1) (“Complaint”) in its entirety because Plaintiffs, who seek overtime

compensation under federal law and the analogous laws of several states, were properly exempt

outside sales employees and thus have no legal entitlement to overtime pay.

       The Fair Labor Standards Act (“FLSA”) provides an outside sales exemption (“OSE”) to

federal minimum wage and overtime pay requirements. 29 U.S.C. § 213(a)(1). That exemption

is subject to an unusually simple two-part test: an employee is exempt if he or she (1) has a

“primary duty” of “making sales”; and (2) is “customarily and regularly engaged [in making

sales] away from the employer’s place of business.” 29 C.F.R. § 541.500(a). Plaintiffs satisfy

both prongs and are not subject to overtime pay requirements.
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 2 of 15



       As to the first prong, applying the “functional” or “realistic” definition of “sales” that the

Supreme Court articulated in Christopher v. SmithKline Beecham Corporation, 567 U.S. 142

(2012), Plaintiffs’ own allegations about their working activities establish that their primary duty

was making sales. They engaged with individual potential customers at retail stores or

warehouse clubs for the purpose of convincing those individuals to purchase specific products

during that shopping trip. The Supreme Court explained in Christopher that this type of activity

constitutes “making sales” for purposes of the OSE, and courts have since applied the same

reasoning in a variety of contexts.

       As to the second prong, Plaintiffs’ Complaint alleges that they perform essentially all of

their work at retail and other stores not owned by Summit, and Plaintiffs allege that they were

moved from location-to-location with a relatively high degree of frequency. Complaint ¶¶ 9-11.

Given Plaintiffs’ itinerant movement from store-to-store, such locations cannot be considered

Summit’s places of business for purposes of the OSE. 29 C.F.R. § 541.502. Thus, Plaintiffs

were customarily and regularly engaged in making sales away from Summit’s place of business,

and they were properly exempt.

       Plaintiffs’ own Complaint reveals them to have no entitlement to overtime compensation,

and there is no cause for the Court or the parties to squander the substantial resources necessary

to engage in the discovery and motion practice that typically accompanies a putative FLSA

collective action and state law class action. The Court should dismiss Plaintiffs’ Complaint in its

entirety for failure to state a claim upon which relief can be granted.

                                              FACTS

       The facts alleged in the Complaint, which are assumed to be true only for purposes of the

present motion, are as follows.




                                                  2
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 3 of 15



       Summit’s Business

       As Plaintiffs characterize it, “Defendant’s business centers on providing marketing

services on behalf of its clients. This entails encouraging customers to purchase products sold at

[Summit’s] clients’ establishments . . . [including] department stores, grocery stores and

wholesale retailers.” Complaint, ¶ 7; see also ¶¶ 29-30 (“Defendant is in the business of

marketing products . . . . These products are sold at Defendant’s clients’ establishments”).

Defendant’s Brand Representatives and Senior Brand Representatives market products at these

stores by performing demonstrations, making sales pitches and providing samples to customers.

Id. Introduction ¶ 2, ¶¶ 30-32.1 The products include cosmetics, toiletries, home appliances,

cleaning products, electronics, and food products. Id., ¶ 29.

       Plaintiffs

       Plaintiff Modeski worked as a Brand Representative “at various establishments in

Maryland,” including BJ’s, Costco and Sam’s Club. Complaint, ¶ 9. Plaintiff Zammito worked

as a Brand Representative “at various establishments in New York,” including at BJ’s. Id. at ¶

10. Plaintiff Damboise worked as a Brand Representative “at various establishments in

Pennsylvania and Maryland,” including at BJ’s and Sam’s Club. Id. at ¶ 11.

       Plaintiffs’ Assignments

       Summit “employs Brand Representatives . . . to facilitate the sale of products.”

Complaint, ¶ 30. Plaintiffs “were assigned to work on location at the various establishments

operated by Defendant’s clients. Their duties centered on marketing products to patrons at these


1
  Contrary to the requirements of Fed. R. Civ. P. 10(b) (“[a] party must state its claims or
defenses in numbered paragraphs, each limited as far as practicable to a single set of
circumstances.”), the Complaint includes a lengthy “Introduction and Background” section, the
paragraphs of which are not numbered. Citations herein to “Introduction,” followed immediately
by a paragraph number, are intended to direct the Court to those unnumbered paragraphs.


                                                 3
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 4 of 15



establishments. This primarily entailed making sales pitches, performing product demonstrations

and providing samples to customers.” Id., ¶ 32. Plaintiffs were paid an hourly wage, with

incentive compensation provided in the form of commissions for successful sales results.

Complaint, ¶¶ 41-45 (describing hourly rate of pay), ¶¶ 47-49 (describing commission pay

arrangements).2

       Each Plaintiff was assigned to a particular geographic territory called a “pod.” Id., ¶ 33.

Each pod corresponded with a cluster of retail stores operated by Summit’s clients. Id.

Plaintiffs’ work consisted of performing several-day long “shows” at the different stores within

their region. Id. Plaintiffs contend that their “assignments changed constantly” and “could vary

from week to week.” Id., ¶ 56.

       Summit maintains no permanent presence at its clients’ locations. Instead, upon arriving

at a client store, Plaintiffs assembled product displays used to promote the products they were

charged with selling. Id., ¶ 36. In light of the itinerant nature of the work, Plaintiffs “were also

required to take apart the promotional displays at the end of their shifts.” Id.3

       Plaintiffs allege that they worked on-site at locations maintained by Summit’s clients for

ten hours per working day. Id., ¶ 39. Of all of the activities described in Plaintiffs’ Complaint,

the only duties that took place at a location other than a retail store or similar site were attending

three or four conference calls per week, which could last one hour each, and gathering products


2
  Plaintiffs contend that “Brand Representatives were rarely, if ever, paid any commissions.”
Complaint, ¶ 40. While this allegation is of questionable relevance to any claim that Plaintiffs
assert and has no bearing on the present motion, this allegation is also a gross fabrication. In
fact, in calendar years 2015 – 2018, Summit paid approximately $2,400,000 in commissions to
Brand Representatives and Senior Brand Representatives, including payments totaling over
$10,000 to Plaintiff Modeski, the only named plaintiff who worked for Summit for more than a
few months.
3
 Plaintiffs were required to disassemble displays at the end of each “show,” not the end of each
shift.


                                                  4
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 5 of 15



from inventory warehouses. Id., ¶¶ 35, 64. Plaintiffs allege no regular attendance at any facility

owned, operated or controlled by Summit.

                                           ARGUMENT

       Plaintiffs’ failure to state a claim upon which relief can be granted warrants dismissal of

the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007). The

obligation to plead “enough facts to state a claim to relief that is plausible on its face” requires

“more than labels and conclusions, and a formulaic recitation of a cause of action’s elements will

not do.”4 Twombly, 550 U.S. at 555, 570. Neither a “legal conclusion couched as a factual

allegation” nor conclusory allegations that merely recite the elements of a claim are entitled to a

presumption of truth. Twombly, 550 U.S. at 555; see also, Iqbal, 556 U.S. at 678.

       Plaintiffs’ case rests on the contention that they are entitled to additional overtime

compensation because they intentionally misrepresented and underreported their working hours

in order to earn higher commissions and embellish their performance statistics. Complaint, ¶

54.5 This theory fails because Plaintiffs’ own allegations establish that they were outside sales

employees and have no legal entitlement to overtime pay. Cangelosi v. Gabriel Bros., No. 15-


4
  When ruling upon a 12(b)(6) motion, a district court may consider the facts as they are alleged
in the complaint, anything properly attached thereto and matters of public record. Fed. R. Civ. P.
12(b)(6), 10(c).
5
  Plaintiffs’ Complaint includes prolix allegations to the effect that Plaintiffs underreported their
own working hours for purposes of maintaining a “positive ledger” (i.e., ratio of hours worked to
products sold) and otherwise manipulating Summit’s commission system. Complaint, ¶¶ 53-63.
Insofar as Plaintiffs contend that Summit directed or encouraged them to underreport their
working time, those allegations are gross fabrications. Such allegations are, however, not
germane to the present motion. All of Plaintiffs’ legal claims in this matter pertain solely to
payment of overtime compensation. Because Plaintiffs were exempt from overtime pay
requirements as a matter of law, they cannot establish overtime pay liability under any of the
statutes that they invoke, regardless of the number of hours they claim to have worked and/or
recorded.


                                                  5
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 6 of 15



CV-3736 JMF, 2015 WL 6107730, at *1 (S.D.N.Y. Oct. 15, 2015) (granting motion to dismiss

complaint because facts alleged establish that plaintiff was exempt from FLSA and New York

Labor Law as outside salesperson); In re Colonial Mortg. Bankers Corp. et. al v. Lopez-Stubbe

et. al, 324 F.3d 12, 16 (1st Cir. 2003) (“[A]n affirmative defense may be adjudicated on a motion

to dismiss for failure to state a claim”); Iowa Pub. Emps. Ret. Sys. v. MF Global, Ltd., 620 F.3d

137, 145 (2d Cir. 2010) (affirmative defense may be raised in Rule 12(b)(6) motion “if the

defense appears on the face of the complaint”).

I.     The Outside Sales Exemption

       A.      FLSA’s Two-Part Test for Exempt, Outside Sales Employees

       Pursuant to regulations promulgated by the U.S. Department of Labor interpreting and

implementing the FLSA, an exempt outside salesperson is an employee:

       (1) Whose primary duty is: (i) making sales . . . , and

       (2) Who is customarily and regularly engaged away from the employer’s place or places
of business in performing such primary duty.

29 C.F.R. § 541.500(a).6

       Whether an employee’s activities fall within an exemption is a question of law. Holden

v. Cenpatico Behavioral Health, LLC, No. CV 15-14119-JCB, 2017 WL 10525889, at *6 (D.

Mass. Sept. 22, 2017). As the Supreme Court recently held, FLSA exemptions must be fairly

construed, not narrowly interpreted, as some lower courts had previously held. Encino




6
  Unlike certain other exemptions to the FLSA’s minimum wage and overtime pay
requirements, the OSE does not require the payment of a minimum salary to outside sales
employees. 29 C.F.R. § 541.500(c). “[T]he regulations do not indicate that a court should
consider a salesman’s effective compensation in determining whether the [outside sales]
exemption applies.” Meza v. Intelligent Mexican Mktg., Inc., 720 F.3d 577, 586 (5th Cir. 2013)
(affirming summary judgment for employer on outside sale exemption of route salesman)
(emphasis added).


                                                  6
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 7 of 15



Motorcars, LLC v. Navarro, ___ U.S. ___, 138 S. Ct. 1134, 1142 (2018). “The narrow-

construction principle relie[d] on the flawed premise that the FLSA pursues its remedial purpose

at all costs.” Id. (internal quotation marks omitted). However, because exemptions under the

FLSA are “as much a part of the FLSA’s purpose as the overtime-pay requirement,” the Supreme

Court now instructs that courts “have no license to give the exemption anything but a fair

reading.” Id.

       B.       The State Laws that Plaintiffs Invoke
                Adopt the FLSA’s Outside Sales Exemption

       Plaintiffs’ Complaint includes claims under the laws of Maryland (Counts II and V), New

York (Count III), and Pennsylvania (Count IV), in addition to the FLSA.7 Maryland and New

York follow the FLSA’s two-part test for the outside sales exemption. Md. Code Regs. §

09.12.41.13 (2018) (“‘Outside salesman’ has the meaning stated in 29 CFR §541.500 et seq.”);

Orellana v. Cienna Props., LLC, JKB-11-2515, 2012 WL 203421, at *5 (D. Md. Jan. 23, 2012)

(“The requirements of the [Maryland Wage and Hour Law] ‘mirror’ those of the FLSA, and

claims under both statutes therefore stand or fall together.”); N.Y. Comp. Codes R. & Regs. tit

12, § 142-3.12(c)(3) (2016) (“outside salesperson means an individual who is customarily and

predominantly engaged away from the premises of the employer and not at any fixed site and

location for the purpose of . . . making sales”); Gold v. N.Y. Life Ins. Co., No. 09–CV3210

(WHP), 2011 WL 2421281, at *3 (S.D.N.Y. May 19, 2011) (New York Labor Law is “defined

and applied in the same manner” as the FLSA). Pennsylvania follows the same test with one

additional requirement: that the employee be “customarily and regularly engaged more than 80%


7
  While Plaintiffs assert a claim under the Maryland Wage Payment and Collection Law, in
addition to a statutory overtime claim under Maryland law, they expressly state that this claim in
Count V is “specific to Defendant’s failure to pay Plaintiffs overtime for all hours worked over
forty (40) in a workweek.” Complaint, ¶ 136.


                                                7
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 8 of 15



of work time away from the employer’s place or places of business.” 34 Pa. Code § 231.85.

Here, because Plaintiffs’ own allegations establish that they worked almost entirely at customer

sites, and rarely or never worked at any place of business owned or controlled by Summit, the

80% requirement is not in question.

       C.      Application of the Outside Sales Exemption

               1.      Primary Duty of Making Sales

       Plaintiffs’ primary duty was making sales because their job was to convince customers to

purchase particular products by demonstrating the products, answering questions or providing

samples if possible, and otherwise convincing customers to make a purchase.8 See Complaint, ¶

31 (“Defendant employs Brand Representatives . . . to facilitate the sale of [specified]

products.”). The concept of “making sales” under the FLSA is broad. 29 C.F.R. § 541.501(b)

(“‘sale’ or ‘sell’ includes any sale, exchange, contract to sell, consignment for sale, shipment for

sale, or other disposition”); Christopher, 567 U.S. at 132 (sales, for purposes of the OSE is

construed broadly and not limited to individuals processing purchases for customers).

       In Christopher, the Supreme Court concluded that sales representatives in the

pharmaceutical industry who obtain non-binding commitments from physicians to prescribe

certain drugs meets the OSE “sales” requirement. 567 U.S. at 147. Relying on the DOL’s

statement that the sales requirement is met when an employee “in some sense make[s] a sale”

and that “[e]xempt status should not depend on technicalities,” id. at 149, the Court applied a

“functional, rather than a formal, inquiry [] that views an employee’s responsibilities in the


8
 The “term ‘primary duty’ means the principal, main, major or most important duty that the
employee performs.” 29 C.F.R. § 541.700(a). The amount of time spent performing exempt
sales work is useful, but not dispositive, in resolving an employee’s “primary duty.” Id.
Determining an employee’s primary duty requires consideration of all of the facts in a specific
case, “with the major emphasis on the character of the employee’s job as a whole.” Id.


                                                 8
         Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 9 of 15



context of the particular industry in which the employee works.” Id. at 161. The Court

concluded that even a non-binding commitment to prescribe certain drugs is “tantamount” to a

sale for purposes of the OSE. Id. at 164.

       The Court reached its result by interpreting the term “sales” in accordance with

“Congress’ intent to define ‘sale’ in a broad manner.” Id. at 163. First, the Court noted that the

definition uses the verb “includes” (“includes any sale, exchange, . . .”) instead of “means,” and

thus is intended to be illustrative, not exclusive. Id. at 162. Second, the Court noted that the list

of transactions (sales, exchange, etc.) is modified by the word “any,” which has an expansive

meaning. Id. Third, the Court noted that Congress included the broad catchall phrase “other

disposition,” which the Court interpreted as “arrangements that are tantamount, in a particular

industry, to a paradigmatic sale.” Id. at 164.

       Courts have applied Christopher beyond the pharmaceutical industry and concluded that

a variety of employees who do not themselves process or finalize a sale fall within the OSE. In

Moore v. Int'l Cosmetics & Perfumes, Inc., No. EDCV41179DMGDTBX, 2016 WL 3556610, at

*7 (C.D. Cal. June 24, 2016), the court granted summary judgment to a perfume and cosmetics

company, concluding that plaintiffs who worked in department stores demonstrating defendant’s

products to potential customers and providing them with information about the products are

outside sales employees. Id. (noting there is no “substantive distinction between state and

federal law” with respect to making sales prong of OSE). Similarly, in Flood v. Just Energy

Mktg. Corp., 904 F.3d 219, 224, 230-31 (2d Cir. 2018), the Second Circuit Court of Appeals

affirmed summary judgment to an employer on the exempt status of a door-to-door salesman of

natural gas and electricity, who obtained agreements with customers that could later be rejected

by the company for various reasons, noting: “Nor does Christopher state any baseline rule or




                                                  9
        Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 10 of 15



presumption that a salesman is not ‘making sales’ unless the salesman persuades customers to

engage in binding purchase commitments not subject to any discretionary review or intervention

by the employer or any third party.” The Flood court concluded that the plaintiff’s primary

duties were even “more in the nature of ‘making sales’” than the pharmaceutical sales reps at

issue in Christopher. Id. at 231.

       Summit’s Brand Representatives were plainly engaged in making sales within the

meaning of the FLSA. While Plaintiffs acknowledge that “Defendant’s business . . . entails

encouraging customers to purchase products at its client’s establishments,” Complaint, ¶ 7, a

footnote suggest that Plaintiffs may seek to avoid the OSE by arguing that they are not engaged

in making sales because other workers at the client’s establishments process the sales at the cash

registers in those stores. See Complaint, ¶ 32 n.3 (“If customers decided to purchase these

products, they would take the products up to the cashier at the end of their shopping trip.

However, Defendant was not involved in the processing of any sales.”). Any such effort at a

hyper-technical reading of the requirements of the OSE fails. The Supreme Court foreclosed this

argument in Christopher by rejecting plaintiffs’ theory that an employee is not subject to the

OSE if someone else finalizes the sale “in a technical sense”:

       [T]aken to its extreme, petitioners’ theory would require that we treat as a
       nonexempt promotional employee a manufacturer’s representative who takes an
       order from a retailer but then transfers the order to a jobber’s employee to be
       filled . . . This formalistic approach would be difficult to reconcile with the broad
       language of the regulations and the statutory definition of “sale.”

567 U.S. at 167. Similarly, the employees in Moore did not actually ring up any sales, and this

was no impediment to the application of the exemption. 2016 WL 3556610, at * 2 (“[Plaintiffs]

are not permitted to handle cash or work the cash registers at the department stores where they




                                                10
        Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 11 of 15



work.”). In light of the Supreme Court’s functional approach to the OSE, there is no serious

question that Plaintiffs’ primary duty was making sales.9

               2.     Outside the Employer’s Place of Business

       There are two parts to the “outside” prong of the OSE: the work must be done

(a) “customarily and regularly” (b) away from the employer’s place of business. Plaintiffs’ own

allegations demonstrate that they worked almost entirely at retail locations maintained by

Summit’s clients, and they spent little or no time at any fixed location maintained by Summit.

There is hence no doubt that they satisfied the “outside” component of the OSE.

                      a.      Plaintiffs Were Engaged Away From
                              Summit’s Place Of Business

       Plaintiffs were engaged away from their employer’s place of business because the stores

at which Plaintiffs worked were not Summit’s place of business. The regulation defining “away

from the employer’s place of business” explains that “[t]he outside sales employee is an

employee who makes sales at the customer’s place of business or, if selling door-to-door, at the

customer’s home.” 29 C.F.R. § 541.502.

       Plaintiffs make no allegation that they ever conducted any work at Summit’s place of

business. Instead, they contend that “[t]hey were assigned to work on location at the various

establishments operated by Defendant’s clients.” Complaint, ¶ 32. “This primarily consisted of

performing several-day long ‘shows’ at the different stores within their region.” Complaint, ¶

33. “They had to gather the products they would be marketing from inventory warehouses and




9
 Plaintiffs’ allegations that they were required to set up and break down displays is also no
impediment to their exempt status. “Promotional work that is actually performed incidental to
and in conjunction with an employee’s own outside sales or solicitations is exempt work.” 29
C.F.R. § 541.503. Plaintiffs’ work in setting up product displays was incidental to their own
exempt sales. See Ackerman v. Coca–Cola Enters., Inc., 179 F.3d 1260, 1267 (10th Cir. 1999).


                                               11
           Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 12 of 15



transport them to their assigned stores.” Id., ¶ 35. “Upon arriving at their stores, Plaintiffs . . .

had to then assemble the product displays.” Id., ¶ 36. They would then “encourag[e] customers

to purchase products sold at [Summit’s] clients’ establishments.” Id., ¶ 7. “These assignments

changed constantly; they could vary from week to week.” Id., ¶ 56. The DOL addressed similar

circumstances in a 2008 Opinion Letter applying the OSE to sales personnel who conducted

promotional events of finite duration at various sites. The DOL described these employees as

follows:

        [The] salespersons sell novelty items at promotional events and other locations.
        The salespersons report to [the employer’s] place of business at 7:30 a.m. to
        retrieve the product from the employer’s inventory as well as promotional
        brochures, receipt books, and folding tables. The salespersons also attend a
        motivational sales meeting before traveling to the assigned sales location/event.
        The salespersons sell the product at one location/event for approximately three to
        six days.

DOL Opinion Letter FLSA2008–6NA (May 8, 2008). Under these circumstances, the DOL

opined, “[t]he locations where the salesperson sells novelty items are fixed sites, but would not

be considered the employer’s place of business because the salesperson remains there for only a

short time period (approximately three to six days), and the sites are retail stores.” Id.; Barth v.

Champion Roofing, Inc., No. 11 C 2025, 2011 WL 2395555, at *1 (N.D. Ill. June 10, 2011)

(entering summary judgment for employer on outside sales exemption and rejecting argument by

roofing salesman that employer’s “places of business” included job sites, concluding such

argument “lacks any support in the case law or the relevant regulations”); see also Cangelosi v.

Gabriel Bros., No. 15-CV-3736 JMF, 2015 WL 6107730, at *2 (S.D.N.Y. Oct. 15, 2015)

(dismissing complaint of jewelry salesman who regularly sold jewelry at customers’ places of

business); Lane v. Humana Marketpoint, Inc., No. 1:09-CV-380-MHW, 2011 WL 2181736, at

*9 (D. Idaho June 3, 2011) (entering summary judgment for employer on outside sales

exemption as to insurance sales representatives required to keep weekly hours at Walmart in


                                                  12
        Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 13 of 15



addition to other activities, noting “the Court does not agree with Plaintiffs’ contention that

various public locations would also be considered Humana’s place of business”). This analysis

requires a conclusion that Plaintiffs in the present action also were engaged away from Summit’s

place of business. Indeed, unlike the employees addressed by the DOL’s opinion letter,

Plaintiffs here do not even allege that they made daily reports to Summit’s place of business to

retrieve inventory or participate in meetings; their allegations reflect that their work occurred

entirely outside of Summit’s locations.

                       b.      Plaintiffs Were Customarily and Regularly Engaged to Work
                               Away From Their Employer’s Place Of Business

       There is also no doubt that Plaintiffs “customarily and regularly” worked away from

Summit’s place of business because they claim to have spent almost all of their working time at

stores operated by Summit’s clients. Plaintiffs allege that they worked in such stores

approximately forty (40) hours per week. Complaint, ¶ 39 (asserting standard working schedules

of ten hours per day, Thursday through Sunday). The only time they allege to have worked in a

location other than a store was attending 3 to 4 hours per week of training calls and gathering

products from inventory warehouses. Id., ¶¶ 35, 64.

       Plaintiffs’ level of outside work was well above the relatively modest threshold for

customary and regular activity. “Customarily and regularly” means a frequency that must be

greater than occasional but which, of course, may be less than constant.” 29 C.F.R. § 541.701.

In fact, even engaging in sales or sales-related activity outside the office only “one or two hours

a day, one or two times a week” satisfies the second prong of the OSE. See DOL Wage Hour

Op. Ltr. No. FLSA2007–2 (Jan. 25, 2007); Taylor v. Waddell & Reed, Inc., No. 09CV2909 AJB

WVG, 2012 WL 10669, at *4 (S.D. Cal. Jan. 3, 2012) (employee who “spent ‘easily 30 or 40

percent’ of his time in any given week on sales activity outside the office, . . . far surpasses the



                                                  13
        Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 14 of 15



‘customarily and regularly’ threshold under the [OSE]”); Lint v. Northwestern Mutual Life Ins.

Co., 2010 WL 4809604 at *3 (S.D.Cal. Nov. 19, 2010) (employee spending 10–20 percent of

working time outside of the office engaged in sales activity is sufficient to meet the OSE);

Billingslea v. Brayson Homes, Inc., 2007 WL 2118990, at *3-4 (N.D. Ga. Mar. 15, 2007) (home

sales employees who spent at least three hours per week attending construction meetings, twelve

hours per week walking spec houses in the community, and four hours per week shopping the

competition, were properly classified as exempt). Plaintiffs’ outside sales activity was thus

customary and regular, and they were exempt from state and federal overtime pay requirements

as a matter of law.

                                          CONCLUSION

       Plaintiffs’ allegations establish that their primary duty was making sales and that they

were customarily and regularly employed away from Defendant’s place of business. As such,

they were exempt outside sales employees as a matter of law, and all five counts of their

Complaint seeking overtime compensation on various theories fail. As such, the Court should

dismiss Plaintiffs’ Complaint in its entirety.

DATED: January 18, 2019                          Respectfully Submitted,

                                                 DEFENDANT
                                                 SUMMIT RETAIL SOLUTIONS, INC.

                                                 By Its Attorney:

                                                 /s/ Barry J. Miller
                                                 Barry J. Miller (BBO# 661596)
                                                 SEYFARTH SHAW LLP
                                                 Two Seaport Lane, Ste. 300
                                                 Boston, MA 02210
                                                 (617) 946-4800
                                                 bmiller@seyfarth.com




                                                   14
          Case 1:18-cv-12383-FDS Document 77 Filed 01/18/19 Page 15 of 15



                               CERTIFICATE OF SERVICE
     I hereby certify that a copy of the foregoing document was filed through the Court’s
CM/ECF system, which will send notice of this filing to all counsel of record.

                                           /s/ Barry J. Miller
                                           Barry J. Miller


54340056v.1




                                              15
